

LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this "Agreement") is executed as of March 30, 2008, by and
among Legend Media, Inc., a Nevada corporation (formerly known as Noble Quests,
Inc. and hereinafter the "Company"), and Blueday Limited, a company incorporated
in the British Virgin Islands ("Blueday") (each a “Party” and collectively the
“Parties”).
 
WHEREAS, the Company recently completed a reverse merger (the "Merger") with and
into a wholly-owned subsidiary Well Chance Investments Limited, a company
incorporated in the British Virgin Islands, whereby Well Chance became the
wholly-owned subsidiary and operating business of the Company, and a loan
financing (“Financing”) with RMK Emerging Growth Opportunity Fund, LP (the
Merger and Financing are collectively referred to herein as the “Transaction”);
 
WHEREAS, in order to fund the Company’s fees and expenses for the Transaction
and also for a post-merger equity financing, the Company has borrowed two
hundred and fifty thousand dollars ($250,000) from Blueday as a short term
bridge loan (the “Loan”); and
 
WHEREAS, the Company and Blueday hereby agree that Blueday delivered the Loan
for the benefit of the Company on November 19, 2007 (“Loan Delivery Date”) and
the Loan was provided on terms and conditions as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Blueday, intending
to be legally bound, agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1 Defined terms. Certain capitalized terms used in this Agreement shall have
the specific meanings defined below:
 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close;
 
“Transaction Fees” means the Company’s expenses, including but not limited to
the audit and legal fees, in connection with the Transaction.
 
ARTICLE 2
THE LOAN
 
2.1 Loan and Promissory Note. Blueday delivered a bridge loan for the benefit of
the Company as of the Loan Delivery Date in the amount of $250,000 (the "Loan").
The Loan shall be evidenced by promissory note(s) in the form attached hereto as
Exhibit A ("Note"), duly executed on behalf of the Company and dated as of the
Loan Delivery Date.

1

--------------------------------------------------------------------------------



2.2 Repayment. The Company shall repay the Loan to Blueday pursuant to the
following repayment terms:
 
(a) Initial Payment Period Repayments. The total repayment amount due and
payable to Blueday on or before April 1, 2008 shall be the sum of the Loan
($250,000 and hereinafter the “Loan Principal”) plus a loan fee of fifty percent
(50%) of the amount of the Loan Principal, or $125,000 (the “Initial Loan
Premium”), for a total of $375,000. Any funds received by Blueday as a partial
repayment of the Loan (“Partial Repayment”) on or before April 1, 2008 shall be
applied toward repayment as follows:
 
(i) two-thirds (2/3) of the Partial Repayment shall be applied toward payment of
the remaining outstanding Loan Principal owed by the Company as of the date of
such Partial Repayment; and
 
(ii) one third (1/3) of the Partial Repayment shall be applied toward payment of
the remaining outstanding Initial Loan Premium as of the date of such Partial
Repayment. 1 
 
(b) Subsequent Period Repayments. In the event that full repayment of all
outstanding amounts of Loan Principal and Initial Loan Fee owed to Blueday
(“Full Repayment”) is not made by the Company on or before April 1, 2008, then,
in addition to the remaining outstanding Loan Principal and Initial Loan Premium
due, the total amount due and payable to Blueday shall also include an
additional loan fee that shall be a percentage of the remaining outstanding Loan
Principal at the time repayment is made (“Additional Loan Fee”). The applicable
Additional Loan Fee if repayments are made on April 2, 2008 and for the 44-day
period (“Initial 45-day Period”) thereafter, shall be ten percent (10%) of the
remaining outstanding Loan Principal at the time repayment is made. The
Additional Loan Fee percentage amount shall increase in ten percent (10%)
increments for every 45-day period subsequent to the Initial 45-day Period and
shall continue to increase until the Company makes Full Repayment. (The Initial
45-day Period and all subsequent 45-day periods are hereinafter collectively
referred to as the “Subsequent Periods”.) Any Partial Repayments delivered to
Blueday during Subsequent Periods shall be applied proportionately toward
repayment in accordance with the amounts of: (a) the remaining outstanding Loan
Principal; (b) the remaining outstanding Initial Loan Premium; and (c) the
applicable Additional Loan Fee due on the date of repayment as follows 2:
 

--------------------------------------------------------------------------------

1 For example, if the Company’s first repayment is a Partial Repayment of
$150,000 during the Initial Payment Period, $100,000 of such Partial Repayment
will be applied toward payment of the outstanding Loan Principal (thus reducing
the amount outstanding owed for Loan Principal to $150,000), and $50,000 of such
Partial Repayment will be applied toward payment of the outstanding Initial Loan
Premium (thus reducing the amount of outstanding Initial Loan Premium to
$75,000). 


2 Variable Index:
 

A =
total remaining outstanding Loan Principal on date of repayment

 

B =
total remaining outstanding Initial Loan Premium on date of repayment




C =
“A” multiplied by the applicable Additional Loan Fee percentage amount (e.g. 10%
during Initial 45-day Period, or 20% during first 45-day Period after the
Initial 45-day Period)


2

--------------------------------------------------------------------------------




(i) the portion of the Partial Repayment that shall be applied to the remaining
outstanding Loan Principal due shall equal the product of P multiplied by the
quotient of A divided by T (as such variables are defined in the Variable Index
set forth in footnote 2 hereto);


(ii) the portion of the Partial Repayment to be applied to the remaining
outstanding Initial Loan Premium shall equal the product of P multiplied by the
quotient of B divided by T (as such variables are defined in the Variable Index
set forth in footnote 2 hereto); and


(iii) the portion of the Partial Repayment to be deducted from the outstanding
Additional Loan Fee due shall equal the product of P multiplied by the quotient
of C divided by T (as such variables are defined in the Variable Index set forth
in footnote 2 hereto). 3
 
(c) In the event that Full Repayment is not received on or before June 30, 2008,
then the Loan shall be subject to the Event of Default provisions set forth in
Sections 6.1 and 6.2 herein, and the total amount due and payable to Blueday
shall include all remaining unpaid amounts of the Loan Principal and Initial
Loan Premium and shall also include and continue to accrue the Additional Loan
Fee (as described in Section 2.2(b)) during the Subsequent Periods until Full
Repayment is received by Blueday.
 
ARTICLE 3
 
[Intentionally Omitted.]


ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1 Due Incorporation and Good Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, with full and adequate power to carry on and conduct its business as
presently conducted, and is duly licensed or qualified in all foreign
jurisdictions wherein the failure to be so qualified or licensed would
reasonably be expected to have a material adverse effect on the business of the
Company.
 

--------------------------------------------------------------------------------

P = total Partial Repayment amount made


T = A + B + C


3 For example and continuing with the hypothetical described in footnote 1
above, assume the Company makes another $100,000 Partial Repayment to Blueday
during the Initial 45-day Period. The portion of the $100,000 Partial Repayment
to be allocated toward payment of the remaining outstanding Loan Principal would
equal $62,500 (thus further reducing the remaining outstanding Loan Principal
from $150,000 to $87,500). The portion of the $100,000 Partial Repayment to be
allocated toward payment of the remaining outstanding Initial Loan Premium would
equal $31,250 (thus further reducing the remaining outstanding Initial Loan
Premium from $75,000 to $43,750). The portion of the $100,000 Partial Repayment
that would be applied toward payment of the total outstanding Additional Loan
Fee due would equal $6,250.

3

--------------------------------------------------------------------------------



4.2 Due Authorization. The Company has full right, power and authority to enter
into this Agreement, to make the borrowings hereunder and execute and deliver
the Note as provided herein and to perform all of its duties and obligations
under this Agreement and the Note. The execution and delivery of this Agreement
will not, nor will the observance or performance of any of the matters and
things herein or therein set forth, violate or contravene any provision of law
or the Company's bylaws or certificate of incorporation. All necessary and
appropriate corporate action on the part of the Company has been taken to
authorize the execution and delivery of this Agreement. On the Execution Date,
the Company will deliver to Blueday a copy of the written resolutions by or the
minutes of the meeting of the Company’s Board of Directors authorizing the
Company to enter into this Agreement, to make the borrowings as provided herein,
and to perform all of its duties and obligations under this Agreement.
 
4.3 Enforceability. This Agreement has been validly executed and delivered by
the Company and constitutes the legal, valid and binding obligations of the
Company enforceable against it in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ right and to the availability of the
remedy of specific performance.
 
4.4 Capitalization. All of the Company's authorized and outstanding equity
securities (including securities convertible into equity securities) are
identified on Schedule A attached hereto. Other than as set forth on Schedule A,
there are no outstanding shares of capital stock or any options, warrants or
other preemptive rights, rights of first refusal or similar rights to purchase
equity securities of the Company.
 
4.5 Subsidiaries. The Company owns no securities of any other entity, and,
except as set forth in this Section 4.5, there are no outstanding shares of
capital stock or any options, warrants or other preemptive rights, rights of
first refusal or similar rights to purchase equity securities of any other
entity.
 
4.6 Compliance with Laws. The nature and transaction of the Company's business
and operations and the use of its properties and assets do not, and during the
term of this Agreement shall not, violate or conflict with in any material
respect any applicable law, statute, ordinance, rule, regulation or order of any
kind or nature.
 
4.7 Absence of Conflicts. The execution, delivery and performance by the Company
of this Agreement, and the transactions contemplated hereby, do not constitute a
breach or default, or require consents under, any agreement, permit, contract or
other instrument to which the Company is a party, or by which the Company is
bound or to which any of the assets of the Company is subject, or any judgment,
order, writ, decree, authorization, license, rule, regulation, or statute to
which the Company is subject and will not result in the creation of any lien
upon any of the assets of the Company.
 
4.8 Litigation and Taxes. There is no litigation or governmental proceeding
pending, or to the best knowledge of the Company after due inquiry, threatened,
against the Company. The Company has duly filed all applicable income or other
tax returns and has paid all material income or other taxes when due. There is
no controversy or objection pending, or to the best knowledge of the Company
after due inquiry, threatened in respect of any tax returns of the Company.
 
4

--------------------------------------------------------------------------------



4.9 No Omissions or Misstatements. None of the information included in this
Agreement, other documents or information furnished or to be furnished by the
Company, or any of its representations, contains any untrue statement of a
material fact or is misleading in any material respect or omits to state any
material fact. Copies of all documents referred to in herein have been delivered
or made available to Blueday and constitute true and complete copies thereof and
include all amendments, schedules, appendices, supplements or modifications
thereto or waivers thereunder.
 
ARTICLE 5
COVENANTS
 
5.1 Negative Covenants of the Company. The Company covenants and agrees that,
from the Execution Date until the date on which Blueday receives Full Repayment
(and, in any event, during such time as any portion of the Loan or any
applicable Initial Loan Premium, and Additional Loan Fee thereon is
outstanding), without the consent of Blueday, the Company will not:
 
(a) except for the Merger and the Company’s future acquisition of or merger with
Chinese media advertising companies, merge or consolidate with or into any other
corporation or sell or otherwise convey a majority of its assets;
 
(b) engage in any business other than the business conducted or reasonably
planned to be conducted by the Company on the Execution Date;
 
(c) declare, set aside or pay any dividend or other distribution on any of its
capital stock; or
 
(d) amend its Certificate of Incorporation or Bylaws in any manner that
adversely affects the rights associated with this Agreement.
 
5.2 Affirmative Covenants of the Company. The Company covenants and agrees that,
from the Execution Date until the date on which Blueday receives Full Repayment
(and, in any event, during such time as any portion of the Loan or any
applicable Initial Loan Premium or Additional Loan Fee thereon is outstanding),
the Company shall:
 
(a) operate its business only in the ordinary course and maintain its properties
and assets in good repair, working order and condition;
 
(b) cause to be done all things reasonably necessary to maintain, preserve and
renew its corporate existence and all material licenses, authorizations and
permits necessary to the conduct of its businesses; and
 
(c) comply with all applicable laws, rules and regulations of all governmental
authorities, the violation of which could reasonably be expected to have a
material adverse effect on its business, properties or prospects.
 
5

--------------------------------------------------------------------------------



ARTICLE 6
DEFAULT
 
6.1 Events of Default. The occurrence of the events described in either Sections
6.1(a) or 6.1(c), if not cured within a ten (10) Business Day cure period from
the date of such default, or the occurrence of the event described in Section
6.1(b), for which there shall be no cure period (each event an “Event of
Default”), if any, shall constitute an Event of Default of the Company:
 
(a) a material breach of any representation, warranty, covenant or other
provision of this Agreement or the Note;
 
(b) the Company’s failure to make Full Repayment as described in this Agreement
or the Note, to Blueday on or before June 30, 2008; and
 
(c) (i) the application for the appointment of a receiver or custodian for the
Company or the property of the Company, (ii) the entry of an order for relief or
the filing of a petition by or against the Company under the provisions of any
bankruptcy or insolvency law, (iii) any assignment for the benefit of creditors
by or against the Company, or (iv) the Company becomes insolvent.
 
6.2 Effect of Default. Upon the occurrence of any Event of Default that is not
cured within any applicable cure period, Blueday may elect, by written notice
delivered to the Company, to take any or all of the following actions: (i)
declare this Agreement terminated and the outstanding amounts under the Note to
be forthwith due and payable, whereupon the entire unpaid Loan Principal,
together with all of the unpaid applicable outstanding Initial Loan Premium and
Additional Loan Fee (if applicable) owed to Blueday, and all other cash
obligations hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company, anything contained herein or in any of
the Note to the contrary notwithstanding, and (ii) exercise any and all other
remedies provided hereunder or available at law or in equity upon the occurrence
and continuation of an Event of Default. In addition, during the occurrence of
any Event of Default, the Company shall not pay make any payment on any other
outstanding indebtedness of the Company unless the Parties have agreed in
writing to subordinate this Agreement and the Note hereunder.
 
ARTICLE 7
WARRANT
 
7.1 Issuance of Warrant. No later than seven (7) business days after the
Execution Date, the Company shall also issue to Blueday a Common Stock Purchase
Warrant (the “Warrant”) substantially in the form attached hereto as Exhibit B.
The Warrant shall be immediately exercisable upon issuance and shall be
exercisable until the third anniversary of the issuance date of the Warrant. The
Warrant exercise price shall equal $2.50 per share, subject to adjustments as
set forth in Section 2 of the Warrant (the “Initial Exercise Price”). The total
number of shares underlying the Warrant that Blueday may receive shall equal
fifty thousand (50,000) shares of the Company’s common stock.


7.2 Registration of Shares Underlying Warrant. 
 
(a) If, at any time commencing on the date hereof until the second anniversary
of the Loan Delivery Date, the Company prepares and files a Registration
Statement under the Securities Act or otherwise registers securities under the
Securities Act as to any of its securities (other than under a Registration
Statement pursuant to Form S-8 or Form S-4) (each such filing, a "Registration
Document"), the Company will give written notice, at least twenty (20) calendar
days prior to the filing of such Registration Document to the holder of the
Warrant of its intention to do so. The Company shall include all of the shares
underlying the Warrant (the “Registrable Securities”) in such Registration
Documents with respect to which the Company has received written requests for
inclusion therein within 15 calendar days of actual receipt of the Company's
notice.
 
6

--------------------------------------------------------------------------------



(b) In the event of an underwritten registered offering in which the managing
underwriter(s) advise the Company in writing that in their opinion the number of
Registrable Securities exceeds the number of securities which can be sold
therein without adversely affecting the marketability of the offering, then the
Company shall include in such registration the number of Registrable Securities
requested to be included which in the opinion of such underwriter(s) can be sold
without adversely affecting the marketability of the offering, pro rata among
the respective holders thereof on the basis of the amount of Registrable
Securities owned by each such holder.
 
ARTICLE 8
MISCELLANEOUS
 
8.1 Successors and Assigns. Subject to the exceptions specifically set forth in
this Agreement, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties. This Agreement may be assigned solely by
Blueday provided that Blueday complies with all applicable federal and state
securities laws. In the event of an assignment by Blueday, each of the parties
to this Agreement acknowledge and agree that Blueday’s assignee is assigned and
takes over all rights, obligations, responsibilities, duties, remedies, powers
and privileges under this Agreement from Blueday.
 
8.2 Further Assurances. Each party to this Agreement agrees to promptly produce
and execute such other documents or agreements as may be necessary or desirable
for the execution and implementation of this Agreement, Blueday’s assignment of
this Agreement (if applicable), and the consummation of the transactions
contemplated thereby.
 
8.3 Titles and Subtitles. The titles and subtitles of the Sections of this
Agreement are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 
8.4 Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by facsimile
(receipt confirmed electronically) or shall be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:
 
if to the Company, to:


Legend Media, Inc.
Attn: Mr. Jeffrey Dash, CEO
11F, Tower A, Building No. 1 GT International Center
Jia3 Yongandongli, Jianguomenwai Avenue,
Chaoyang District, Beijing, China 100022
Tel:  +86 10 5879 4890
Fax: +86 10 5879 4228
if to Blueday, to:


the address set forth on the signature page

7

--------------------------------------------------------------------------------



Either party hereto may change the above specified recipient or mailing address
by notice to the other party given in the manner herein prescribed. All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.
 
8.6 Waiver and Amendment. Any term of this Agreement may be amended, waived or
modified with the written consent of the Company and Blueday.
 
8.7 Remedies. No delay or omission by Blueday in exercising any of its rights,
remedies, powers or privileges hereunder or at law or in equity and no course of
dealing between Blueday and the undersigned or any other person shall be deemed
a waiver by Blueday of any such rights, remedies, powers or privileges, even if
such delay or omission is continuous or repeated, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise thereof by Blueday or the exercise of any other right, remedy,
power or privilege by Blueday. The rights and remedies of Blueday described
herein shall be cumulative and not restrictive of any other rights or remedies
available under any other instrument, at law or in equity.
 
8.8 Counterparts. This Agreement may be executed in separate counterparts each
of which will be an original and all of which taken together will constitute one
and the same agreement.
 
8.9 Facsimile. This Agreement may be executed using facsimiles of signatures,
and a facsimile of a signature shall be deemed to be the same, and equally
enforceable, as an original of such signature.
 
* * * * *

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Loan Agreement to be executed
on the date first set forth above.


LEGEND MEDIA, INC.
 
By:
/s/ Jeffrey Dash
 
Jeffrey Dash,
 
Chief Executive Officer
    BLUEDAY LIMITED    
By:
/s/ Joseph El-Khouri
 
Joseph El-Khouri,
 
Director
116 Main Street
P.O. Box 3324
Road Town, Tortola,
British Virgin Islands
Tel: +44 (0) 7786981317
Fax: +44 (0) 1481727139
Amount of Loan: $ 250,000

 

--------------------------------------------------------------------------------



SCHEDULE A
CAPITALIZATION


--------------------------------------------------------------------------------



EXHIBIT A
PROMISSORY NOTE


See attached.


[SEE EXHIBIT 10.4 TO THIS CURRENT REPORT ON FORM 8-K.]


--------------------------------------------------------------------------------



EXHIBIT B
FORM OF COMMON STOCK PURCHASE WARRANT


See attached.
 
[SEE EXHIBIT 4.2 TO THIS CURRENT REPORT ON FORM 8-K.]


--------------------------------------------------------------------------------


 